Day, Ch. J.
I. The order of the county superintendent detaching the territory in question from the plaintiff and attaching . .. aries • power' perintSSent’ to change. it to the defendant, purports to be made by virtue of authority vested in the county superintendent ^7 a decision of this court in the case of Eason et al. v. Douglass et al., 55 Iowa, 390. This case simply expresses the opinion that the county superintendent may change the- boundaries of independent districts under the joint provisions of sections 1797 and 1806 of the Code. Section 1797 of the Code provides that in cases where, by reason of streams or other natural obstacles, any portion of the inhabitants of any school district cannot, in the opinion of tho county spei’intendent, with reasonable facility enjoy the advantages of any school in their township, he may, with the consent of the board of directors of such district as may be affected thereby, attach such part of said township to an adjoining township. Section 1806 of the Code provides that independent districts shall be governed by the laws enacted for the regulation of district townships, so far as the same may be applicable. It follows that, if the county superintendent has jurisdiction over the change of boundaries of an independent district, two things are essential to the exercise of that jurisdiction, namely: the existence of streams or other natural obstacles, in the opinion of the county superintendent depriving a portion of the inhabitants from enjoying the advantages of any school in their township with reasonable facility, and the consent of the directors of the district to .be affected by the order. .It is conceded that the plaintiff is the district affected by the order in question. The evidence shows that the plaintiff’s board of directors did not consent to the order of the county superintendent detaching the territory in question. The evidence also shows that there were no streams or other natural obstacles, as contemplated in section 1797 of *619the Code. It follows that the order of the county superin-dent was without authority, and void.
II. The defendant, however, relies upon chapter 120 of the Nineteenth General Assembly, being an act to legalize 2._¡change Sesfyoid" county superintendent: o?legislature-how tar valid, action of the county superintendent in cjuestion, approved March 17, 1882. The plaintiff insists that this act is unconstitutional. All of ^ie objections the act, except that which pertains to the depriving plaintiff of the taxes of 1881, are met and fully answered in State v. Squires, 26 Iowa, 340. Following that case, we hold that, in so far as the order of the county superintendent simply attaches the territory in question to the defendant, it was legalized by the curative act above referred to. This case differs from Ind. School Dist. v. City of Burlington, 60 Iowa, 500. The effect of the act drawn in question in that case was to amend the charter of the city of Burlington. Section 30 of the constitution provides that the general assembly shall not pass local or special laws for the incorporation of cities and‘towns. In Ex parte Pritz, 9 Iowa, 30, it was held that this section of the constitution prohibits the enactment of special laws for the amendment of acts of incorporation already in existence. It might well be that the legislature could not, by curing illegal acts already done, accomplish indirectly what it could not do directly. But the only inhibition of the constitution upon the passage of such an act as that now in question is, that all laws shall be general, in all cases where a general law can be made applicable. Constitution, Art. 3, § 30. That a general law could not be made applicable to the case now under consideration, was clearly shown in State v. Squires, supra. It is, therefore, no objection to this statute that it is a special law.
III. As to the right to collect the taxes levied upon the territory in question for the year 1881, a different question is s. the same tax«s<ievíeii. presented. These taxes were assessed, and had become collectible, before the curative act in question was passed. ¥e adopt the views and conclusions of *620BeoK, J., in City of Dubuque v. The Illinois Central Railroad, Company, 39 Iowa, 56, that a municipal corporation acquires a vested right in taxes levied, of which it cannot constitutionally be deprived. It follows that the curative act in question cannot be allowed to act retrospectively, so as to deprive the plaintiff of the right, which existed when the law was passed, to collect the taxes levied upon the territory in question for the year 1881. A decree will be entered restraining the treasurer of Linn county from paying to the defendant the taxes collected upon the territory in question for the year 1881, and requiring the payment of such taxes to the plaintiff. The decree dismissing the plaintiff’s petition, in so far as it asks that the order attaching the territory in question to defendant be annulled, is approved.
Reversed.